            Case 4:18-cv-04782 Document 1-1 Filed on 12/20/18 in TXSD Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 73.136.175.43

ISP: Comcast Cable
Physical Location: Houston, TX



Hit Date UTC           File Hash                                         Title
10/27/2018 03:18:32    C72370F9777E4BC5700A0E96C2EDAB284AA8501F          Hot Fucking with Sexy Sybil and Jake

10/27/2018 02:22:45    E0F5AE588A3EB396863483FB8FD6AF8B15C29723          Cum In For An Orgy

10/27/2018 02:21:27    6328B208498C109D6EFC9A77581474694711F92B          Afternoon Rendezvous

07/18/2018 02:42:58    B002F3E3AA48C55EC5681ADDBB77C07A374F2FAB Stripshow Sex

07/18/2018 01:43:18    40C4DBCA9FD987613EA49BB71233369C1172974A          Sunset Love

07/18/2018 01:42:41    27E955743A676CCB05D14BCFDA8FB51AFB2B2734          The Morning After

07/18/2018 01:42:32    BCC6142F2347A53D8491834CCD2AE9C8DF7E816A          A Walk To Remember

07/17/2018 04:21:57    7F82BD81B5ABABB4B01B41EA0F35B8A93F8BC7C6 Summertime Sex


Total Statutory Claims Against Defendant: 8




                                                  EXHIBIT A
STX237
